      Case 5:19-cv-00136-TKW-MJF Document 32 Filed 05/29/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA

                                         IN ADMIRALTY

                                                         Case #: 5:19cv136-TKW/MJF
IN THE MATTER OF THE:
COMPLAINT OF JAMES S. MAUNEY &
NATALIE J. MAUNEY AS OWNERS OF
S/Y NATALIE, 1985 WESTERLY CORSAIR 36
(HIN # WMCCS079G585; OFFICIAL # 691583)
FOR EXONERATION
FROM OR LIMITATION OF LIABILITY,

       Petitioners,

v.

JAMES LOVETT and
JACQUELYN LOVETT,

     Claimants.
_________________________________/

                        PETITIONERS’ WITNESS LIST FOR TRIAL

       Pursuant to Federal Rule of Civil Procedure 26(a)(3) Petitioners, JAMES S.

MAUNEY and NATALIE J. MAUNEY, hereby disclose the following witnesses who may

be called to testify at trial of this matter:

1. James S. Mauney
   Natalie S. Mauney
   C/O Fertig & Gramling
   200 SE 13 Street
   Fort Lauderdale, FL 33316
   954-763-5020

2. Thomas P. Mudge
   2854 Longleaf Road
   Panama City, FL 32495
   850-774-2956




                                                Page 1 of 5
     Case 5:19-cv-00136-TKW-MJF Document 32 Filed 05/29/20 Page 2 of 5



3. James Lovett
   Jacquelyn Lovett
   1501 Tyndall Drive
   Panama City, Florida 32401-4072
   Phone number unknown

4. Kenneth Gleason
   1513 Tyndall Drive
   Panama City, Florida 32401
   (850) 257-1423

5. Lonney C.J. Johnson
   1707 Tyndall Drive
   Panama City, FL 32401
   325-280-8988

6. Kenneth Schnell
   1304 Tyndall Drive
   Panama City, FL 32401
   Phone number unknown

7. Corporate Representative
   Atlantic Yacht and Ship
   850 NE 3rd Street, #213
   Dania Beach, FL 33004
   888-602-8105

8. ReRe White
   Boat Insurance Admin. Offices
   Claims Department
   5323 Port Royal Road
   Springfield, VA 22151
   800-937-1937

9. Corporate Representative
   Boat Insurance Admin. Offices
   Claims Department
   5323 Port Royal Road
   Springfield, VA 22151
   800-937-1937




                                     Page 2 of 5
      Case 5:19-cv-00136-TKW-MJF Document 32 Filed 05/29/20 Page 3 of 5



10. Corporate Representative
    Travis Vanderloop
    Compass Adjusting Services, Inc.
    7608 Benbrook Parkway, Suite 110
    Benbrook, TX 76126
    817-731-5008

11. Representatives of NOAA
    Communications and Outreach Branch, NOAA, N/NGS12
    National Geodetic Survey, SSMC3 #9340
    1315 East-West Highway
    Silver Spring, MD 20910-3282
    301-713-3242

12. Carolina/Atlantic Marine Services
    PO Box 77053
    Charlotte, NC 28271
    704-708-5709

13. 30(b)(6) Corporate Representative
    All Boat Listings.com
    445 Park Avenue
    9th & 10th Floors
    New York, NY 10022
    Phone number unknown

14. Ron Milardo
    Cooper Capital Specialty Salvage, LLC
    123 Elm Street, Suite 700
    Old Saybrook, CT 06475
    860-395-4745

15. Corporate Representative
    and employees of
    Panama City New Herald
    501 W. 11th Street
    Panama City, FL 32401
    850-747-5000

16. Brandon Davis
    Sea Tow Services International, Inc.
    PO Box 1178
    Southhold, NY 11971
    800-473-2869




                                        Page 3 of 5
     Case 5:19-cv-00136-TKW-MJF Document 32 Filed 05/29/20 Page 4 of 5



17. Corporate Representative
    The News Herald
    501 W. 11th Street
    Panama City, FL 32401

18. Christopher Mills
    Southern Yacht Surveyors
    118 N. Claire Drive
    Panama City, Florida 32401
    850-913-1595

19. Austin L. Dooley, Ph.D.
    Dooley Seaweather Analysis, Inc.
    P.O. Box 63
    City Island, NY 10464
    718-885-0962

   All witness disclosed by Claimants, reserving pre-trial objections.

   All expert witnesses disclosed by Claimants, reserving pre-trial objections.

   Impeachment witnesses as needed

   Discovery is ongoing. Petitioners reserve the right to supplement this witness list in
   advance of trial.

                                         Respectfully Submitted,

                                  By:    /s Andrew N. Mescolotto
                                         ANDREW N. MESCOLOTTO
                                         Fla. Bar. No. 28141
                                         FERTIG AND GRAMLING
                                         200 Southeast 13th Street
                                         Fort Lauderdale, FL 33316
                                         PH: (954) 763-5020
                                         FX: (954) 763-5412
                                         anm@fertig.com
                                         Attorneys for Petitioners




                                        Page 4 of 5
      Case 5:19-cv-00136-TKW-MJF Document 32 Filed 05/29/20 Page 5 of 5



                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by e-mail
on May 29, 2020, on all counsel or parties of record on the Service List below.

                                         Respectfully Submitted,

                                         /s Andrew N. Mescolotto
                                         Andrew N. Mescolotto
                                         anm@fertig.com
                                         FERTIG AND GRAMLING
                                         Attorneys for Petitioners

                                   SERVICE LIST
                             Case #: 5:19cv136-TKW/MJF

Andrew N. Mescolotto                        Douglas Fink
andrew.mescolotto@fertig.com                dfink@handarendall.com
FERTIG AND GRAMLING                         Paul T. Beckmann
200 Southeast 13th Street                   pbeckmann@handarendall.com
Fort Lauderdale, FL 33316                   Leslie D. Sheekley
PH: (954) 763-5020                          lsheekley@hsmclaw.com
FX: (954) 763-5412                          Hand Arendall Harrison Sale, LLC
Attorneys for Petitioners                   35008 Emerald Coast Pkwy Ste 500
Via CM/ECF                                  Destin, FL 32541-4753
                                            Attorney for Claimants
                                            James Lovett and Jacqueline Lovett
                                            Via CM/ECF




                                       Page 5 of 5
